EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

11. 	The control device according to claim 10, further configured to:
	determine an amplitude (AS) of [[a]]the normalized SCL signal based on a difference between maximal and minimal values of the normalized SCL signal within a fixed-length sliding window.

	12. 	The control device according to claim 11, further configured to:
	determine a root mean square value (RMS) of the normalized SCL signal based on the following Equation (3):
            
                R
                M
                S
                =
                 
                
                    
                        
                            1
                        
                        
                            n
                        
                    
                    (
                    
                        
                            x
                        
                        
                            1
                        
                        
                            2
                        
                    
                    +
                    
                        
                            x
                        
                        
                            2
                        
                        
                            2
                        
                    
                    +
                    …
                    +
                    
                        
                            x
                        
                        
                            n
                        
                        
                            2
                        
                    
                    )
                
            
        			(3),
	where n is the number of normalized SCL values over a total duration of [[a]]the fixed-length sliding window and x represents corresponding normalized SCL values.

	16. 	The control device according to claim 14, further configured to determine the driver behavior as a function of the behavioral measurement output and the current driving context information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 20 are allowable over the prior art of record for their specific recitations of elements involved in a control device and method for determining a comfort level of a driver, among other limitations, “wherein the driving context information includes traffic state information and/or driving task information, and the control device is further configured to limit the sensor output to a set of selected features of the measured physiological and behavioral features based on the driving context information”.
The closest prior art is Takeuchi et al. (Pub. No.: US 2019/0100175 A1) which discloses controlling the timing of a braking operation depending on a mental state of the driver, but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662